DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball (US Patent 6640362) in view of Collins (US Patent Application Publication 20140317846) in view of Official Notice.
Regarding claim 1, Kimball teaches a bed covering system comprising: a comforter (Figure 1; 12) having an opening (Figure 1a; bottom two hearts) at a foot end of the comforter, the opening covered by a flap (Figure 2; 17) in a closed position; and a closure device (Figure 2; 20) integrated in the comforter for maintaining the flap in a closed position when no force is applied to the opening and for releasing the flap when force is applied to the opening. Kimball does not specifically teach a fitted sheet; the closure device is magnetic. Collins teaches the closure device is magnetic (Abstract discusses magnets as an alternative to hook and loop fasteners for fastening one fabric panel to another). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the hook and loop fasteners of Kimball to be magnets because the two are art recognized equivalents and inasmuch as the references 
Regarding claim 3, Kimball teaches a bed covering system comprising: a blanket (Figure 1; 12) having an opening (Figure 1a; bottom two hearts) at a foot end of the blanket, the opening covered by a flap (Figure 2; 17) in a closed position; and a closure device  (Figure 2; 20) integrated in the blanket for maintaining the flap in a closed position when no force is applied to the opening and for releasing the flap when force is applied to the opening. Kimball does not specifically teach a fitted sheet, and the closure device is magnetic. Collins teaches the closure device is magnetic (Abstract discusses magnets as an alternative to hook and loop fasteners for fastening one fabric panel to another). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the hook and loop fasteners of Kimball to be magnets because the two are art recognized equivalents and inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982). Examiner takes Official Notice that it would have been known to one of ordinary skill in the art at the time of invention to include a fitted sheet on a bed with a comforter, and it would have been obvious to one of ordinary skill in the art at the time of invention to do so in order to protect the mattress from dirt. 
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball (US Patent 6640362) in view of Collins (US Patent Application Publication 20140317846) in view of Official Notice in view of Cha (US Patent Application 20060021140). 
Regarding claim 2, Kimball does not specifically teach the flap is released from a closed position to an open position when force is applied to each opening from a user's feet. Cha teaches the flap is released from a closed position to an open position when force is applied to each opening from a user's feet (Figure 1 shows a user’s feet pushing a flap at the foot end of the bed open to open the flap and release the feet). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the flaps of Kimball to be opened by a user’s feet if a user desired to release heat from their body in the manner of Cha while using the comforter of Kimball. 
Regarding claim 4, Kimball does not specifically teach the flap is released from a closed position to an open position when force is applied to the opening from a user's feet. Cha teaches the flap is released from a closed position to an open position when force is applied to the opening from a user's feet (Figure 1 shows a user’s feet pushing a flap at the foot end of the bed open to open the flap and release the feet). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the flaps of Kimball to be opened by a user’s feet if a user desired to release heat from their body in the manner of Cha while using the comforter of Kimball. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball (US Patent 6640362) in view of Collins (US Patent Application Publication 20140317846).
Regarding claim 5, Kimball teaches a bed covering comprising; at least one cover member (Figure 1; 12) which lays on a top surface of a bed, the cover member having an opening (Figure 1a; bottom two hearts) at its foot end, the opening including a flap (Figure 2; .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball (US Patent 6640362) in view of Collins (US Patent Application Publication 20140317846) in view of Cha (US Patent Application 20060021140).
Regarding claim 6, Kimball does not specifically teach the opening receives a user's foot or feet. Cha teaches the opening receives a user's foot or feet (Figure 1 shows a user’s feet pushing a flap at the foot end of the bed open to open the flap and release the feet). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the flaps 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN J MCCLURE/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/16/2021